NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GEORGE DUGGAN,
Petiti0ner,
V.
DEPARTMENT OF DEFENSE,
Respondent.
2012-3025 .
Petition for review of the Merit Systems Pr0tection
Board in case n0. SF1221100159-W-1.
ON MOTION
ORDER
George Duggan moves for a 60-day extension of time,
until March 9, 2012, to file his opening brief and to obtain
counse1.
Up0n consideration thereof
IT IS ORDERED TI'lAT2

DUGGAN V. DEFENSE 2
The motion is granted No further extensions should
be anticipated
FOR THE COURT
FEB 0 7  lsi Jan Horbaly
Date J an H0rba1y
Clerk
cci Ge0rge Duggan
Barbara Th0mas, Esq.
s2 1
FILED
U.S. COUHT 0F APPEALS 1303
THE FEDERAL C|RGUlT
FEB 07 2012
JAN HORBAlY
Ci.ERK